Citation Nr: 1601086	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for service-connected bilateral hearing loss in excess of 20 percent from May 20, 2009 to April 29, 2014, and in excess of 30 percent from April 29, 2014, forward.

2.  Entitlement to an initial disability rating (or evaluation) for service-connected degenerative joint disease and healed fracture of the right ankle (a right ankle disability) in excess of 10 percent from May 20, 2009 to April 18, 2014, and in excess of 20 percent from April 18, 2014, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1954 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The November 2009 rating decision (on appeal) granted service connection and assigned a 20 percent initial rating, effective May 20, 2009, for bilateral hearing loss, and granted service connection and assigned a 10 percent initial rating, effective May 20, 2009, for a right ankle disability.  An October 2014 rating decision assigned a 30 percent rating, effective for the period from April 29, 2014, for the service-connected bilateral hearing loss, and assigned a 20 percent rating, effective for the period from April 18, 2014, for the service-connected right ankle disability, creating "staged" initial disability ratings.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran submitted a July 2012 Substantive Appeal, VA Form 9, following a May 2012 Statement of the Case, which addressed the issues of higher initial ratings for service-connected hearing loss and a right ankle disability.  In the Substantive Appeal, the Veteran indicated his request to have a Board hearing by live videoconference (Videoconference Board hearing).

The Veteran was scheduled for a Videoconference Board hearing to take place in November 2015.  The RO indicated that the Veteran failed to report to the hearing; however, a review of the VBMS file reveals that the October 2015 notice letter informing the Veteran of the time and place for the November 2015 Videoconference Board hearing was sent to an address where previous correspondence from VA had already been returned to VA as undeliverable.  

In the most recent Request for Change of Address, VA Form 20-572, dated in February 2011, the Veteran indicated that the new address is located on [redacted] In a subsequent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated April 2012, the new address on [redacted] was listed; however, on a VA envelope, dated as received by VA in March 2014, the attached note from the U.S. Postal Service (USPS) read "Forward, Time Exp, Rtn to Send" with a listed address located on [redacted].  The address listed on the October 2015 notice letter sent to the Veteran was also located on [redacted].  There is no other indication from the record, to include a more recent VA Form 20-572, Request for Change of Address, that the Veteran's current address is located on [redacted].  

It is unclear as to whether the Veteran was adequately notified of the time and place of the scheduled Videoconference Board hearing.  The address listed on the October 2015 notification letter is, in fact, different than the address listed on the most recent February 2011 VA Form 20-572, Request for Change of Address.  No subsequent correspondence from the Veteran has withdrawn this request for a Videoconference Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As it is at least unclear whether the Veteran received notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that another Videoconference Board hearing should be scheduled.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address after verification from the Veteran of the current mailing address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After verification of the Veteran's current mailing address, schedule a Videoconference Board hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, DC, to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, in accordance with 38 C.F.R. § 20.704(b) (2015), a copy of which should be associated with the electronic file.  Notification of the new hearing should be sent to the Veteran's confirmed mailing address.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




